                     UNITED STATES BANKRUPTCY COURT
                    EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION - DETROIT

  IN RE:
                                                CHAPTER 13
  Jessica L Narsesian,                          CASE NO. 17-42855-MBM
                                                JUDGE MARCI B. MCIVOR
  DEBTOR.
  _______________________/

       TRUSTEE’S MOTION TO TERMINATE ORDER EXCUSING
       ENTRY OF THIRD-PARTY PAYMENT ORDER AND ORDER
         TO DEBTOR TO REMIT PAYMENTS TO CHAPTER 13
          TRUSTEE BY ELECTRONIC TRANSFER OF FUNDS

      NOW COMES the Chapter 13 Standing Trustee in this matter, David Wm.
Ruskin, and moves this Honorable Court to terminate the Order Excusing Entry of
Third Party Payment Order and Order to Debtor to Remit Payments to Chapter 13
Trustee by Electronic Transfer of Funds, and in support thereof states as follows:

      1.     Debtor commenced this case by filing a voluntary petition under
Chapter 13 of the United States Bankruptcy Code on March 1, 2017. 2.        On
June 23, 2017, this Court entered its Order Excusing Entry of Third Party Payment
Order and Order to Debtor to Remit Payments to Chapter 13 Trustee by Electronic
Transfer of Funds (“ACH Order”).

       3.     In the six calendar months preceding the filing of this Motion, Trustee
has processed six ACH transfer requests. Of those ACH payment transfer requests,
four have been refused by Debtor’s bank as Debtor’s account has failed to contain
sufficient funds to honor the ACH withdrawal request.

      4.     Debtor’s continued participation in the ACH process is of no benefit to
Debtor, creditors or the estate. Trustee continues to process ACH requests which
are not honored by Debtor’s bank. Debtor continues to incur non-sufficient funds
bank charges, further eroding Debtor’s already tenuous financial position. Creditors
receive no benefit as the ACH transfers are refused, resulting in no funds being
available for disbursement to creditors.




 17-42855-mbm     Doc 50   Filed 12/20/18   Entered 12/20/18 15:46:35   Page 1 of 3
      5.     The Trustee requested Debtor’s concurrence in the relief requested in
this Motion at least 7 days prior to filing. Debtor did not respond to the request for
concurrence in the relief requested in this Motion.

       WHEREFORE, the Chapter 13 Standing Trustee requests that this Court
enter its Order Terminating Debtor’s Participation in the Electronic Transfer of
Funds Program pursuant to this Court’s Order Excusing Entry of Third Party
Payment Order and Order Directing Debtor to Remit Payments to Chapter 13
Trustee by Electronic Transfer of Funds; and releasing the Trustee from any
obligation to process Electronic Transfer of Funds requests or payments in this case;
and directing such other and further proceedings as this Court deems just and
appropriate under the circumstances.

                                  OFFICE OF DAVID WM. RUSKIN,
                                  STANDING CHAPTER 13 TRUSTEE

Dated: December 20, 2018          By: /s/ Thomas D. DeCarlo
                                  LISA K. MULLEN (P55478)
                                  THOMAS D. DECARLO (P65330)
                                  Attorneys for Chapter 13 Trustee,
                                       David Wm. Ruskin
                                  1100 Travelers Tower
                                  26555 Evergreen Road
                                  Southfield, MI 48076-4251
                                  Telephone (248) 352-7755




 17-42855-mbm     Doc 50    Filed 12/20/18   Entered 12/20/18 15:46:35   Page 2 of 3
                  UNITED STATES BANKRUPTCY COURT
                   EASTERN DISTRICT OF MICHIGAN
                    SOUTHERN DIVISION - DETROIT

  IN RE:
                                                 CHAPTER 13
  Jessica L Narsesian,                           CASE NO. 17-42855-MBM
                                                 JUDGE MARCI B. MCIVOR
  DEBTOR.
  ___________________________/

ORDER TERMINATING ORDER EXCUSING ENTRY OF THIRD-PARTY
PAYMENT ORDER AND ORDER TO DEBTOR TO REMIT PAYMENTS
 TO CHAPTER 13 TRUSTEE BY ELECTRONIC TRANSFER OF FUNDS

      This matter came on for hearing upon a Motion filed by the Chapter 13
Standing Trustee pursuant to E.D. Mich. LBR 9014-1, a Notice of Trustee’s Motion
To Terminate Order Excusing Entry Of Third Party Payment Order And Order To
Debtor To Remit Payments To Chapter 13 Trustee By Electronic Transfer Of Funds
having been provided, and the Court being otherwise sufficiently advised in the
premises;

      IT IS HEREBY ORDERED that the Court’s Orders Excusing Entry of Third
Party Payment Order and Order Directing Debtor to Remit Payments to Chapter 13
Trustee by Electronic Transfer of Funds are terminated;

      IT IS FURTHER ORDERED that the Trustee is released from any
obligation to process Electronic Transfer of Funds requests or payments in this case.

                                     EXHIBIT 1




 17-42855-mbm     Doc 50   Filed 12/20/18   Entered 12/20/18 15:46:35   Page 3 of 3
